Citation Nr: 0624290	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  05-24 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to waiver of overpayment of entitlement to a 
waiver of overpayment of Chapter 31 Vocational Rehabilitation 
and Employment (VR&E) benefits, in the amount of $986.16. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from February 1967 to February 
1970.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a December 2004 decision of the Committee on 
Waivers and Compromises of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

The veteran had initiated an appeal as to an additional claim 
of entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) and entitlement to service connection 
for hypertension.  However, he withdrew his appeal as to 
those claims in a February 2006 statement.

The veteran was scheduled for a videoconference hearing 
before a Veterans Law Judge in June 2006.  The veteran was 
advised of that hearing in correspondence of record dated in 
May 2006 and did not appear for it, with no reason given and 
no further request for a hearing.  Accordingly, the Board 
will proceed with adjudication of this case on the merits.  


FINDINGS OF FACT

1.  From 1999 to 2004, the veteran was in receipt of VA VR&E 
benefits, including an allowance for his dependent children 
and for some period his spouse; in conjunction with receipt 
of those benefits the veteran was repeatedly notified of the 
necessity to report any changes in marital status or the 
dependency status of his children promptly to VA or risk 
creating an overpayment.  

2.  During the period in which he was in receipt of VA VR&E 
benefits, the veteran failed to timely report a change in the 
dependency status of his children and in his marital status, 
ultimately resulting in a debt amounting to $986.16.

3.  No fault has been demonstrated by VA in the creation of 
the appellant's indebtedness to the Government, and the 
appellant bears significant fault with respect to the 
creation of the overpayment by virtue of his failure to 
report changes in the dependency status of his children.  

4.  The evidence does not demonstrate that the veteran acted 
in bad faith with respect to the creation of the overpayment.

5.  Recovery of the overpayment would not create an undue 
financial hardship.


CONCLUSIONS OF LAW

1.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the veteran in the creation of the 
overpayment.  38 U.S.C.A. § 5302 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 1.962, 1.965 (2005).

2.  Recovery of the overpayment of VR&E benefits in the 
amount of $986.16 would not be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 1.963(a), 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Considering 
the nature of this case, which involves a request for a 
waiver of overpayment of VA benefits, the provisions of the 
VCAA are inapplicable to the instant appeal.  The Board 
believes this conclusion to be consistent with the holding of 
Barger v. Principi, 16 Vet. App. 132 (2002), which held that 
the duties specified in the VCAA are not applicable to 
requests for a waiver of overpayment.

II.  Applicable Laws and Regulations

In order for the Board to determine whether the overpayment 
was properly created, it must be established that the 
appellant was legally entitled to the benefits in question, 
or, if there was no legal entitlement, then it must be shown 
that VA was solely responsible for the appellant being 
erroneously paid benefits.  Sole administrative error 
connotes that the appellant-beneficiary neither had knowledge 
of nor should have been aware of the erroneous award.  
Further, neither the appellant's actions nor his failure to 
act must have contributed to payment pursuant to the 
erroneous award.  38 U.S.C.A. § 5112(b)(9), (10); 38 C.F.R. § 
3.500(b)(2).

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
38 U.S.C.A. § 5302(c) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.963(a) (2005).  "Bad faith" is defined in VA regulations 
as "unfair or deceptive dealing by one who seeks to gain 
thereby at another's expense.  Thus, a debtor's conduct in 
connection with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 3.965(b).

The phrase "bad faith" is also defined in Veterans Benefits 
Administration (VBA) Circular 20-90-5, dated February 12, 
1990, as a "willful intention on part of the claimants to 
seek an unfair advantage or to neglect or refuse to fulfill 
some duty or contractual obligation."  However, a decision 
of the Court of Appeals for Veterans Claims (CAVC) has 
invalidated the use of the above-cited phrase as an 
appropriate basis for a bad-faith determination.  See 
Richards v. Brown, 9 Vet. App. 255 (1996).  In Richards, the 
CAVC found that the operative language contained in 38 C.F.R. 
§ 1.965(b)(2) limits bad faith findings to cases in which 
there is an intent to seek unfair advantage.  Thus, the CAVC 
held that the use of the phrase "neglect or refuse to 
fulfill some duty or contractual obligation" found in the 
circular was inconsistent with the regulation and cannot be 
an appropriate basis for a bad faith determination.

If there is no indication of fraud, misrepresentation, or bad 
faith in the record, the indebtedness shall be waived if the 
recovery of the overpayment would be against equity and good 
conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 
1.965.

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a).  Six 
non-exclusive elements are set forth in the regulations that 
must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
These six elements, which are not intended to be all 
inclusive, consist of (1) the fault of the debtor; (2) 
balancing of faults between the debtor and VA; (3) undue 
hardship of collection on the debtor; (4) a defeat of the 
purpose of an existing benefit to the appellant; (5) the 
unjust enrichment of the appellant; and (6) whether the 
appellant changed positions to his/her detriment in reliance 
upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a).  Each of the six elements must be addressed.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2005).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, at 54.

III.  Factual Background and Analysis

Effective from April 1999, the veteran was in receipt of 
Vocational Rehabilitation and Education benefits under 
Chapter 31 of title 38, U.S. Code.  Effective from August 30, 
1999, additional subsistence allowance benefits were granted 
for the veteran's dependents for educational expenses under 
Chapter 31.

In May 2003, the RO informed the veteran that, although he 
was entitled to disability compensation and non-service-
connected disability pension benefits, by law he was unable 
to receive both, and therefore pension benefits, which were 
more beneficial to the veteran, were granted.  It was noted 
that the payments also included an allotment for three 
dependent children.  He was advised that he should notify VA 
right away as to any change in the status of his dependents.

In May 2003, the veteran notified VA that he had not been 
living with his wife since November 2002.  In September 2003, 
VA was notified that the veteran was divorced.  In 2003, VA 
took action to remove the veteran's former spouse from his 
award of VA benefits, resulting in an overpayment.   

In 2003, the veteran was notified that an overpayment in the 
amount of $3,524.12 had been created.  In a January 2004 
letter from the VARO, that RO granted a partial waiver in the 
amount of $3,190.66.  The RO explained that the debt had been 
created in two ways.  First, the veteran's son had been 
granted benefits through June 2004 for schooling, although 
his 18th birthday was in June 2000.  In September 2003, the 
error was caught and award action taken to remove the child 
retroactive to June 2000, caused a debt of $2,292.66.  In 
addition, the veteran and his spouse had separated in 
November 2000, but the veteran had failed to timely report 
the separation, resulting in a debt of $898.00.  This initial 
debt was apparently resolved.

In January 2004, another debt calculated in the amount of 
$1236.13 was created, apparently due to evidence showing that 
the dependency status of the veteran's children had changed 
retroactively to September 2002.  The veteran requested, 
through his vocational rehabilitation counselor, that $50 a 
month be deducted from his subsistence allowance payments to 
pay down the debt; as five payments were made totaling 
$250.00, the amount of the debt was reduced to $986.16.  In 
August 2004, the veteran requested a waiver of the remainder 
of the debt, amounting to $986.16.  

In December 2004, the RO denied the veteran's requested for a 
waiver of overpayment in the amount of $986.16.  The RO 
explained that no fraud, misrepresentation, or bad faith was 
found, but that the veteran was totally at fault in the 
creation of the debt, and had been unjustly enriched.  The RO 
explained that the veteran had started receiving educational 
benefits as of August 30, 1999, at which time he stated that 
he was married and therefore received a subsistence allowance 
for his wife.  In September 2003, VA learned that the veteran 
was divorced, which change in status generated the 
overpayment.  VA removed the veteran's former spouse from his 
dependency status retroactively from August 1999.  

In a March 2005 Statement of the Case (SOC), the RO corrected 
some information regarding the creation of the overpayment.  
It was explained that the overpayment of $986.16 was actually 
created due to a change in the dependency status of the 
veteran's children, and not due to a change in his marital 
status.  However, even so, the RO determined that the veteran 
was responsible for the creation of the debt, for neglecting 
to notify VA in a timely manner that the dependency status of 
his children had changed.  Specifically, it was explained 
that the veteran had failed to inform his VR&E counselor 
regarding the dependency status change of his children while 
he was receiving program benefits.  The SOC indicated that 
the veteran had entered the VR&E program in April 1999, and 
had completed it in May 2004.

The veteran presented testimony at a hearing held at the RO 
in May 2005.  He testified that he had tried to keep the VA 
informed of his marital status and of the status of his 
dependents, and it was noted that he was in arrears on 
several debts.  It was also noted that the $50.00 a month 
payments which the veteran had offered to make had been 
stopped, and that the debt had been collected.  

The veteran maintains that he has kept VA informed of the 
status of his dependents in a timely manner, and believes VA 
has some fault in the creation of this debt.  

In the present case, there is no question that there was an 
overpayment of VA benefits.  However, the Board must 
initially determine whether that indebtedness was validly 
created.  The CAVC has held that before adjudicating a waiver 
application, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991).

In the instant case, the evidence of record confirms that the 
veteran was receiving VR&E benefits from 1999 to 2004, which 
included allowances for children of various ages.  He had 
been informed by VA repeatedly that he had a duty to report 
any changes in dependency status in a timely matter or that 
an overpayment might result.  In this case, changes in 
dependency status were not promptly reported, and that 
ultimately resulted in an overpayment.  Based upon this 
evidence, the Board finds that the overpayment of $986.16 was 
validly created.

Having established the validity of the debt in question, the 
next question for consideration is whether there is any 
indication of fraud, misrepresentation, or bad faith on the 
part of the appellant in the creation of the overpayment.  In 
the present case, the appellant's error was essentially 
failure to timely report changes in the dependency status of 
his children and also possibly of his marital status.  This 
situation is not tantamount to fraud or misrepresentation.  
It must still be determined whether his actions constitute 
"bad faith."  The determining factor is whether any given 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  While it is possible 
that the appellant's actions were motivated by intent to seek 
an unfair advantage, the Board fails to find bad faith here.  
Our conclusion is based on Richards, supra, in which it was 
found that the neglect to fulfill some duty or contractual 
obligation is not an appropriate basis for a bad-faith 
determination.  

As the evidence does not establish fraud, misrepresentation, 
or bad faith on the part of the appellant, he is entitled to 
a waiver of his indebtedness if the evidence demonstrates 
that recovery of the overpayment would be against equity and 
good conscience.  For the reasons discussed below, the Board 
finds that repayment of the appellant's indebtedness would 
not violate the principles of equity and good conscience, and 
accordingly the appellant's request for waiver is denied.




Under 38 C.F.R. § 1.965(a), six elements are set forth for 
considering whether repayment of indebtedness would violate 
principles of equity and good conscience.  The first two 
equity and good conscience elements to consider are the fault 
of the debtor, and balancing the fault of the debtor and VA.  
As indicated above, the notice that accompanied the veteran's 
award of benefits with an allowance for dependents informed 
him of his duty to report any changes in the status of his 
marriage and dependents.  He was also notified of this duty 
in other correspondence from VA, and it was his failure to 
supply complete and timely information as to the status of 
his dependents that created the overpayment in question.  
Thus, it is clear that there is significant fault on the part 
of the appellant.  No corresponding fault on part of VA has 
been persuasively demonstrated.

The third element to be addressed in considering equity and 
good conscience is "undue hardship," described as 
"[w]hether collection would deprive the debtor or family of 
basic necessities."  38 C.F.R. § 1.965(a)(3).  According to 
the June 2005 SSOC, VA acknowledged that the veteran's 
expenses exceeded his income and that some bills were behind, 
but noted that he was able to provide for basic expenses such 
as housing, food and utilities.  Further, it appears that for 
five months in 2004 he was able to pay down the debt at a 
rate of $50.00 a month.  Moreover, the Board notes it appears 
that, in October 2004, the VA Debt Management Center already 
recouped some if not all the $986.16 amount due.  The Board 
believes that, with some reprioritization, there is no reason 
to believe that the appellant would be unable to continue to 
make payments of at least $50.00 a month on his VA 
indebtedness, if a repayment balance remains at this point.  
There has been no evidence presented to suggest that making 
payments to VA would deprive the appellant of the basic 
necessities, particularly if in fact that debt has already 
been fully or even partially recouped.

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  Such as not been demonstrated here.  The 
purpose of the award of VR&E benefits is to allow an 
individual to pursue a training program, in this case in the 
information technology field, in order to become self-
sufficient and obtain gainful employment.  In this case, the 
purpose of vocational rehabilitation benefits was not 
defeated as the veteran was paid such benefits to provide aid 
to support him while he was enrolled in his field of study 
but was not entitled to an additional subsistence allowance 
for his children who did not have dependency status.  Thus, 
any recovery of the overpayment would not be self-defeating, 
but would rather affirm the purpose of the award as 
understood by all the parties involved.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain.  It stands to reason that, since repayment of 
the indebtedness here would not result in undue hardship, a 
waiver of the indebtedness here would result in unfair gain.  
The appellant received monies to which he was not entitled, 
and in fairness such monies should be remitted where the 
financial resources are available to do so, as here.

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  The appellant has not 
contended that he relinquished any right or incurred any 
legal obligation, or that he relied upon VA to his detriment, 
nor do the facts show such a situation to be the case.  
Therefore, the sixth element does not support the appellant's 
request for a waiver of overpayment.

The record does not demonstrate any additional factors which 
should be considered in adjudicating the appellant's claim 
for a waiver of the indebtedness, and the appellant has 
identified no other such factors.

In conclusion, the veteran's debt owed to VA is valid.  As 
the evidence does not show fraud, misrepresentation, or bad 
faith, he is not precluded from a waiver of overpayment of 
such indebtedness.  However, with the balancing of fault 
between VA and the debtor, and with careful consideration of 
his overall financial situation, the evidence does not 
demonstrate that repayment in this case would run counter to 
the principles of equity and good conscience.  Therefore, it 
is found that the preponderance of the evidence is against 
the appellant's request for waiver.  



ORDER

Waiver of recovery of an overpayment of VR&E benefit 
payments, in the amount of $986.16, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


